Citation Nr: 0822601	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-10 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for aggravated 
residuals of amputation of the second and third toes of the 
left foot, with callosities of the third metatarsal head.

2.  Whether the veteran timely submitted a substantive appeal 
to an August 1, 2002, decision on the issue of entitlement to 
service connection for residuals of frostbite of the left 
foot.

3.  Entitlement to service connection for residuals of 
frostbite of the left foot


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from October 1963 to August 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  [The veteran has relocated to New York and his claims 
file is now under the jurisdiction of the RO in New York 
City, NY.]  The veteran has perfected an appeal of a June 
2004 decision denying service connection for residuals of a 
partial amputation of the left foot.  He has also perfected 
an appeal regarding a March 2005 administrative decision 
finding no timely substantive appeal in the appeal of an 
August 2002 rating decision regarding service connection for 
residuals of left foot frostbite.

Further, because the RO issued a full decision on the merits 
of the frostbite claim in June 2004, in addition to issuing a 
statement of the case (SOC), and informed the veteran of his 
appellate rights in connection with that decision, a new 
appellate period began on that decision.  The veteran has 
initiated a separate appeal with regard to the June 2004 
denial of service connection for residuals of frostbite of 
the left foot.

The veteran offered testimony on all three issues at a May 
2008 personal hearing held at the New York, New York, RO 
before the undersigned Veterans Law Judge.

The issue of service connection for residuals of frostbite of 
the left foot is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to service, the veteran sustained a self-inflicted 
gunshot wound of the left foot, with partial amputation of 
the second and third toes.

2.  The evidence of record establishes that the pre-existing 
left foot disability was permanently aggravated beyond 
natural progression by active service.

3.  Service connection for residuals of frostbite of the left 
foot was denied in an August 1, 2002, rating decision; the 
veteran was informed of his appeal rights and obligations at 
that time.

4.  The veteran filed a notice of disagreement (NOD) with 
that decision in April 2003.

5.  The RO issued an SOC in June 2004 and again informed the 
veteran of his appeal rights and obligations, including the 
need to perfect the appeal within the applicable time frame.

6.  VA did not receive a VA Form 9, or correspondence which 
could be accepted in lieu of such formal appeal, until March 
2005.





CONCLUSIONS OF LAW

1.  Service connection for aggravated residuals of amputation 
of the second and third toes of the left foot, with 
callosities of the third metatarsal head, is granted.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 
(2007).

2.  No timely substantive appeal has been received with 
regard to the issue of entitlement to service connection for 
residuals of frostbite of the left foot.  38 U.S.C.A. §§  
5107, 7105 (West 2007); 38 C.F.R. §§ 3.102, 20.200, 20.202, 
20.302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

With regard to the issue of entitlement to service connection 
for aggravation of the residuals of a partial amputation of 
the second and third toes of the left foot, in light of the 
fully favorable decision below, there is no need to discuss 
VA compliance with the VCAA.  

Regarding the issue of timeliness of the veteran's 
substantive appeal of the August 2002 denial of service 
connection for residuals of frostbite of the left foot, that 
matter is decided as a matter of law.  The facts are not in 
dispute.  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when the interpretation of a 
statute is dispositive of the issue on appeal, neither the 
duty to assist nor the duty to notify provisions of the VCAA 
are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000).


Service Connection for Aggravation of Residuals of Partial 
Amputation
of the Second and Third Toes of the Left Foot, with 
Callosities of the Third Metatarsal Head

The veteran has stated that prior to service, in 1955, he 
accidentally shot himself in the left foot with a shotgun.  
Doctors partially amputated the second and third toes of that 
foot and, according to the veteran, repositioned some tissue 
to support the left great toe.  He reports that following his 
accident, he had no trouble with the foot, and was able to 
participate in sports and to work as a heavy machinery 
mechanic without difficulty.

The veteran underwent a pre-induction physical in April 1963 
and an induction examination in October 1963.  At both times 
the left foot injury was noted, but was found to be 
nondisabling and the veteran was accepted for active service.  
According to service treatment records, the veteran began to 
complain of left foot problems in February 1964, when callus 
formation and pain on ambulation were noted.  In March 1964, 
surgical intervention was recommended to excise the second 
metatarsal head.  Surgery appears to have been performed in 
April 1964, and the veteran was returned to full duty in June 
1964, with a change in boot size.  His foot problems 
continued, however, and the veteran was placed on restricted 
profile in July 1964.  By March 1965, evacuation from his 
duty station in Korea was required due to left foot 
disability.  Doctors saw no benefit to further surgical 
intervention, and in fact opined that this might make the 
condition worse.  The veteran was recommended for medical 
separation in July 1965, and left active duty in August.  
Doctors opined that the left foot disability had existed 
prior to service and was not aggravated by service.

The veteran has been unable to supply extensive older 
treatment records, all of which were from private doctors, 
for the period following service, but has submitted numerous 
lay statements from friends and family.  They indicate that 
the veteran did have a disability of the left foot prior to 
service, and that he was active and participated in sports 
such as handball and hurling.  The friends and family also 
stated that they observed the veteran having increased 
problems with his left foot after service.  

The veteran did submit private medical records from Dr. NSC, 
who treated the veteran from 1985 to 2001.  Treatment records 
show continued complaints of pain and swelling of the left 
foot.

VA treatment records also demonstrate continued left foot 
problems; the veteran in fact required additional surgery in 
2002.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Here, the evidence clearly establishes that the veteran's 
partial amputation of the second and third toes of the left 
foot was aggravated by military service.  Competent lay 
evidence shows that prior to service, the veteran was active 
in sports and had no problems with his left foot.  
Importantly, he was accepted as sound for service in the Army 
in 1963.  It was only after some months of service that the 
veteran began to have problems with the foot.  The 
development of a painful callus is shown in February and 
March 1964, and surgery was performed in April.  
Subsequently, the functional impairment from the left foot 
disability grew so severe that the veteran was medically 
discharged.  This evidence of an inservice increase in 
severity of a preservice condition is strong evidence that 
the veteran's condition was aggravated by service.  Moreover, 
post service medical evidence reveals continued problems, 
establishing the permanency of the aggravation.

The Board further notes that even if the medical and lay 
evidence did not so firmly establish aggravation of the pre-
existing left foot disability, the law and regulations 
provide an assumption of aggravation when a preservice 
disability undergoes an increase in severity during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Clear and 
convincing evidence is required to rebut such a presumption.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Here, the evidence shows 
an increase in severity during service and there is no 
evidence on file indicating that such an increase is due to 
the natural  progression of the condition.    

Service connection for residuals of amputation of the second 
and third toes of the left foot, with callosities of the 
third metatarsal head is granted, by aggravation.

Timeliness of the Substantive Appeal of the August 2002 
Rating Decision
Denying Service Connection for Residuals of Frostbite of the 
Left Foot

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after an SOC has been provided, a 
timely filed substantive appeal.  38 U.S.C.A. § 7105A; 
38 C.F.R. § 20.200 (2000).  To be considered timely, a 
substantive appeal must be filed by the later of two dates: 
60 days following the date of mailing of the SOC, or the last 
day of the one-year period from the date of mailing of the 
determination being appealed.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b).  The time for filing may be extended 
upon a showing of good cause.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.303.

Here, the facts are not disputed.  The veteran's claim of 
service connection for residuals of frostbite of the left 
foot was denied in an August 2002 rating decision.  The 
veteran was notified of the denial, as well as his appellate 
rights and obligations, in August 15, 2002, correspondence.  
An NOD was received in April 2003, within the one year 
appellate period.  The RO issued an SOC in June 2004. The 
accompanying June 21, 2004, notice letter informed the 
veteran that he was required to perfect his appeal by filing 
a formal appeal.  The letter specifically stated that the 
appeal must be perfected by the 60 days from the date of the 
letter or within the remainder, if any, of the one year 
period from the notice of the adverse decision being 
appealed.

A separate rating decision, dated June 21, 2004, with 
notification letter sent June 22, 2004, was sent to the 
veteran listing as an issue entitlement to service connection 
for residuals of frostbite of the left foot.

The veteran has stated, and it is not disputed, that he 
called the RO and asked about the deadline for filing an 
appeal.  He states in his March 23, 2005, correspondence that 
he asked about "the initial denial dated June 21, 2004."  
He states that the RO informed him that he had a year from 
that decision to file his appeal.  This is correct.  He 
asked, apparently, about the new, separate denial of June 
2004, and not the SOC of June 2004 (which stemmed from the 
August 2002 decision).  The veteran was provided correct 
information regarding the appeal period for the June 2004 
denial.  

The notification letter sent with the June 2004 SOC (stemming 
from the August 2002 decision) is very clear, and the veteran 
was adequately notified of the pending 60 day deadline, as 
the one year appellate period had clearly expired.  The RO 
took reasonable steps to avoid confusion by sending the SOC 
and new decision under separate cover on separate days.  The 
veteran has offered no good cause for his failure to file a 
substantive appeal in a timely manner; he has stated that 
there were "time restraints" and he "wanted to get his 
ducks in a row."  No correspondence was received during the 
remaining 60 days (from June 21, 2004 to August 21, 2004) 
which may be reasonably construed as a substantive appeal.  
In fact, no correspondence at all was received until March 
2005.

Because no substantive appeal was received in a timely 
manner, and no good cause for the failure is shown, the 
appeal with regard to the August 2002 decision denying 
service connection must be denied.





ORDER

Service connection for aggravated residuals of amputation of 
the second and third toes of the left foot, with callosities 
of the third metatarsal head is granted, subject to the laws 
and regulations governing payment of monetary benefits.

The appeal to establish that the veteran timely filed a 
substantive appeal with the denial of service connection of 
residuals of frostbite of the left foot in an August 2002 
rating decision is denied.


REMAND

As was discussed above, in June 2004, the RO supplied the 
veteran with both an SOC and a new decision on the merits 
regarding the issue of service connection for residuals of 
frostbite of the left foot.  Although the June 2004 decision 
is by a decision review officer and references the pending 
appeal on that issue, the document is in fact a self-
contained, de novo review of the record and decision.  
Further, the accompanying cover letter informed the veteran 
that he had certain appellate rights with respect to the 
decision, including the right to appeal the decision within 
one year of notification.

In March and April 2005, within that one year period, the 
veteran submitted correspondence expressing disagreement with 
the denial of service connection for residuals of frostbite 
of the left foot.  This correspondence must be accepted as an 
NOD to the June 2004 decision.  The RO has not, however, 
issued an SOC with respect to this issue as required.  
38 U.S.C.A. § 7105(d); 38 C.F.R. § 19.26.  Therefore, the 
claims must be remanded to the RO rather than merely referred 
there.  
Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Send the veteran an SOC concerning his 
claim of service connection for residuals 
of frostbite of the left foot.  He and his 
representative also must be given an 
opportunity to perfect an appeal to the 
Board on this issue by submitting a timely 
substantive appeal (e.g., a VA Form 9 or 
equivalent statement).  If, and only if, 
he perfects a timely appeal should this 
claim be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


